Appeal from an order of the Family Court, Onondaga County (David G. Klim, J.), entered July 22, 2004 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded primary residential custody of the parties’ child to respondent and visitation to petitioner.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Lawton, JJ.